Citation Nr: 0003950	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility for additional apportionment of the 
veteran's Department of Veterans Affairs disability 
compensation benefits for W. B. and T. B., the veteran's 
stepchildren.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the New 
York, New York, Regional Office (RO) which denied additional 
apportionment of the veteran's Department of Veterans Affairs 
(VA) disability compensation on behalf of W. B. and T. B., 
the veteran's stepchildren.  The appellant has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  W. B. and T. B. are the veteran's stepchildren and do not 
reside in his household.  


CONCLUSION OF LAW

W. B. and T. B. do not meet the basic eligibility 
requirements for apportionment of the veteran's VA disability 
compensation benefits.  38 U.S.C.A. §§ 101(4)(A), 5107, 
5307(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.57, 3.450 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that additional apportionment of the 
veteran's VA disability compensation benefits for W.B. and T. 
B., the veteran's stepchildren, is warranted.  Generally, all 
or any part of the compensation, pension, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned as prescribed by the Secretary of the VA 
on behalf of the veteran's children, if the children are not 
in the veteran's custody and the veteran is not reasonably 
discharging his or her responsibility for the children's 
support.  38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R.§ 3.450 
(1999).  

The term "child" means a person who is unmarried and under 
the age of eighteen years; who, before attaining the age of 
eighteen years, became permanently incapable of self-support; 
or who, after attaining the age of eighteen years and until 
completion of education or training (but not after attaining 
the age of twenty-three years), is pursuing a course of 
instruction at an approved educational institution; and who 
is a legitimate child, a legally adopted child, a stepchild 
who is a member of a veteran's household or was a member at 
the time of the veteran's death, or an illegitimate child 
but, as to the alleged father, only if acknowledged in 
writing signed by him, or if he has been judicially ordered 
to contribute to the child's support or has been, before his 
death, judicially decreed to be the father of such child, or 
if he is otherwise shown by evidence satisfactory to the 
Secretary to be the father of such child.  The term 
"stepchild" means a legitimate or an illegitimate child of 
the veteran's spouse.  38 U.S.C.A. § 101(4)(A) (West 1991 & 
Supp. 1999); 38 C.F.R.§ 3.57 (1999).  

In her June 1997 notice of disagreement, the appellant 
indicated that: she and the veteran remained legally married; 
the veteran had abandoned his family and chosen to live 
physically apart from her, their biological children, and his 
stepchildren; and W. B., T. B., and the veteran's two 
biological daughters all resided in her household.  She 
acknowledged that the veteran had left her household.  Given 
that the veteran's VA disability compensation benefits were 
being apportioned on behalf of his two biological children, 
the appellant believed that similar action was warranted for 
his stepchildren.  

The Board observes that while W. B. and T. B. are clearly the 
veteran's stepchildren, they reside in the appellant's 
household rather than the veteran's household.  Therefore, 
they do not meet the basic eligibility requirements for an 
apportionment of the veteran's VA disability compensation 
benefits.  In reviewing a comparable factual scenario, the 
Court has held that where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994). 


ORDER

The benefit sought on appeal is denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

